 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
10       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11
     NELSON AVELAR,                         Case No.: 2:17-cv-04693-PJW
12
13              Plaintiff,                 ORDER ON STIPULATION
                                           REGARDING ATTORNEY’S FEES,
14                                         COSTS AND EXPENSES OF
           vs.                             PLAINTIFF’S COUNSEL, KNIGHT
15                                         LAW GROUP, LLP AND WIRTZ
16   BMW OF NORTH AMERICA, LLC, LAW APC
     a Delaware limited liability company,
17
     and DOES 1 through 10, inclusive,     Assigned to: Honorable Patrick J. Walsh
18
19              Defendants.

20
21
22
23
24
25
26
27
28




                                   [PROPOSED] ORDER
 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         Plaintiff’s counsel KNIGHT LAW GROUP, LLP and WIRTZ LAW APC and
 3   Defendant BMW OF NORTH AMERICA, LLC (“BMW NA”) have entered into a
 4   stipulation for entry of an Order by the Court regarding the Attorney’s Fees, Costs and
 5   Expenses incurred by Knight Law Group and Wirtz Law.
 6         THE PARTIES HAVE STIPULATED TO THE ENTRY OF AN ORDER
 7   AS FOLLOWS:
 8         (1) That BMW NA shall pay the sum of seventy thousand dollars ($70,000)
 9              via a single check payable to the Knight Law Client Trust Account and
10              Knight Law Group hereby agrees to accept said payment in full satisfaction
11              of all claims for attorney’s fees, costs and expenses by Knight Law and
12              Wirtz Law in connection with this action.
13
14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
16
17   Dated: February 21, 2020
18
19                                          PATRICK J. WALSH
                                            United States Magistrate Judge
20
21
22
23
24
25
26
27
28



                                             1
                                     [PROPOSED] ORDER
